Name: Council Decision 2014/157/CFSP of 20Ã March 2014 amending Decision 2011/173/CFSP concerning restrictive measures in view of the situation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: criminal law;  international affairs;  Europe
 Date Published: 2014-03-22

 22.3.2014 EN Official Journal of the European Union L 87/95 COUNCIL DECISION 2014/157/CFSP of 20 March 2014 amending Decision 2011/173/CFSP concerning restrictive measures in view of the situation in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 21 March 2011, the Council adopted Decision 2011/173/CFSP (1). (2) On the basis of a review of Decision 2011/173/CFSP, the restrictive measures contained in that Decision should be renewed until 22 March 2015. (3) Decision 2011/173/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2011/173/CFSP, the second paragraph is replaced by the following: This Decision shall apply until 22 March 2015. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 March 2014. For the Council The President D. KOURKOULAS (1) Council Decision 2011/173/CFSP of 21 March 2011 concerning restrictive measures in view of the situation in Bosnia and Herzegovina (OJ L 76, 22.3.2011, p. 68).